          Case 1:18-cr-00282-VEC Document 260 Filed 07/11/20 Page 1 of 4

                                                                    USDC SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                       DOC #:
 ------------------------------------------------------------   X   DATE FILED: 07/11/2020
 UNITED STATES OF AMERICA,                                      :
                                                                :    18-CR-282 (VEC)
                 -against-                                      :
                                                                :         ORDER
 JESUS LOPEZ,                                                   :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on June 8, 2020, Mr. Jesus Lopez moved for compassionate release pursuant

to 18 U.S.C. § 3582(c)(1)(a), citing his diabetes and the conditions at FCI Terminal Island, which

is the site of one of the worst outbreaks in the federal prison system, Def. Mot. (Dkt. 254) ¶¶ 6–

7;

        WHEREAS the Court ordered the Government to obtain and file Mr. Lopez’s medical

records from the Bureau of Prisons under seal and to respond to the motion, Dkt. 255;

        WHEREAS medical records show that Mr. Lopez denied having diabetes in response to

multiple health screens performed in 2018 and 2019, and there is no record of Mr. Lopez

suffering from or receiving treatment for the condition;

        WHEREAS in his Reply, Mr. Lopez acknowledged that he “has no identified COVID-19

risk factor,” instead relying on the conditions at FCI Terminal Island generally, as well as the

recent increase in cases in California, see Def. Reply (Dkt. 259) ¶¶ 7, 12;

        WHEREAS Mr. Lopez, in order to prevail on his motion for compassionate release, must

show that (i) exceptional circumstances justify such release, (ii) the sentence reduction would be

consistent with the sentencing factors set forth in 18 U.S.C. § 3553(a), and (iii) that his release
         Case 1:18-cr-00282-VEC Document 260 Filed 07/11/20 Page 2 of 4




would not pose a danger to the community, United States v. Rodriguez, No. 17-CR-157, 2020

WL 3051443, at *1 (S.D.N.Y. June 8, 2020);

       WHEREAS district courts around the country have rendered over 50 written opinions

since the COVID-19 outbreak discussing the outbreak at FCI Terminal Island, which, after

initiating mass testing, found that nearly 70% of its inmates were infected with COVID-19, see,

e.g., United States v. Yellin, No. 15-CR-3181, 2020 WL 3488738, at *3 (S.D. Cal. June 26, 2020)

(noting that 681 out of 977 inmates had tested positive for COVID-19 at Terminal Island);

       WHEREAS according to the latest statistics, there are now six active cases among an

inmate population of approximately 1,000,1 see also United States v. Haywood, No. 16-CR-296,

2020 WL 3621309, at *2 (D. Nev. July 2, 2020) (“Terminal Island was one of the first federal

prisons to suffer an outbreak. But there are currently only six active cases of infected inmates at

Terminal Island.”);

       WHEREAS Mr. Lopez’s medical records show that he was tested for COVID-19 on

April 23, 2020, and received a positive diagnosis;

       WHEREAS Mr. Lopez does not contend, and nor do his records show, that he

experienced any complications from or severe symptoms of COVID-19;

       WHEREAS Mr. Lopez is 24-years old, has no COVID-19 risk factors, and appears to

have recovered from COVID-19; and

       WHEREAS Mr. Lopez has served approximately one-fourth of his 60-month sentence;

       IT IS HEREBY ORDERED THAT Mr. Lopez’s motion to reduce his sentence pursuant

to 18 U.S.C. § 3582(c)(1)(a) is denied. Notwithstanding the massive outbreak at FCI Terminal

Island, district courts have generally not found exceptional circumstances justifying


1
       COVID-19, Federal Bureau of Prisons (updated July 10, 2020), https://www.bop.gov/coronavirus/index.jsp.



                                                   2 of 4
          Case 1:18-cr-00282-VEC Document 260 Filed 07/11/20 Page 3 of 4




compassionate release when the movants are young and do not suffer from any serious medical

conditions.2 Compare United States v. Castro, No. 05-CR-206, 2020 WL 3490016, at *1–2 (D.

Haw. June 26, 2020) (denying relief to 40-year old with no underlying medical conditions) and

United States v. Drummondo-Farias, No. 12-CR-174, 2020 WL 2616119, at *6 (D. Haw. May

19, 2020) (denying relief to 37-year old with no risk factors) with United States v. Gutierrez, No.

98-CR-2798, 2020 WL 3839831, at *1 & n.1 (D. Minn. July 8, 2020) (granting relief to 54-year

old multiple chronic conditions); United States v. Gaitan, No. 18-CR-4662, 2020 WL 3469395,

at *2 (S.D. Cal. June 25, 2020) (granting relief to defendant who experienced multiple cardiac

arrests at Terminal Island); United States v. Kelley, No. 16-CR-38, 2020 WL 2850280, at *3

(N.D. Cal. June 2, 2020) (granting relief to 61-year old with terminal cancer). The fact that Mr.

Lopez appears to have recovered from COVID-19 without complication also undermines his

argument that he is a candidate for compassionate release. United States v. Shrout, No. 15-CR-

438, 2020 WL 3483703, at *4 (D. Or. June 26, 2020) (“Shrout has already contracted COVID-19

and, crucially, the BOP has properly managed the disease.”); United States v. Dan, No. 15-CR-

703, 2020 WL 3453845, at *4–5 (D. Haw. June 24, 2020) (denying relief to 34-year old at

Terminal Island who recovered from COVID-19 and did not have serious conditions). In short,

Mr. Lopez cannot show that a history of a high incidence of COVID-19 cases in his detention

facility constitutes an exceptional circumstance requiring his release when all available evidence

suggests that he is among those least at risk and, indeed, appears to have contracted and

recovered from the virus.

        Even if Mr. Lopez could demonstrate exceptional circumstances, a sentencing reduction

would be inconsistent with the relevant § 3553(a) factors. Mr. Lopez has served only a quarter


2
        Even if the scale of the outbreak, standing alone, could have supported a finding of exceptional
circumstances in May or June, that exigency appears to have passed.


                                                       3 of 4
          Case 1:18-cr-00282-VEC Document 260 Filed 07/11/20 Page 4 of 4




of his sentence, which was imposed in large part because the Court found that Mr. Lopez failed

to demonstrate contrition for his conduct and exhibited a limited respect for the law. See

Hearing Tr. (Dkt. 207) at 18–21. The purpose of the sentence was, therefore, to deter Mr. Lopez

from reoffending, and a reduction of more than half of his sentence would be inconsistent with

that goal.3 See id.

        For those reasons, Mr. Lopez’s motion for a sentence reduction is DENIED. The Clerk

of Court is respectfully directed to terminate docket entry 254. A copy of this Order has been

mailed to Mr. Lopez by chambers staff.


SO ORDERED.
                                                               _________________________________
Date: July 11, 2020                                                  VALERIE CAPRONI
      New York, NY                                                   United States District Judge




3
         Mr. Lopez argues that he should be released to serve the undischarged portion of his sentence on home
detention. Def. Mot. at 1. Putting aside the fact that the Government does not have the resources to supervise 35
months of home detention for Mr. Lopez, the Court reminds him that he was unsuccessful in staying out of trouble
when he was on home detention pretrial. Indeed, he attributed his drug use while on pretrial supervision to being
bored because he was on home detention. Hearing Tr. at 14. The Court has no reason to believe that Mr. Lopez
would be any better able to comply with the terms of home detention now than he was 2 years ago.


                                                      4 of 4
